Exhibit 10.8

 

CONFIDENTIALITY, NON-SOLICITATION AND NON-COMPETITION AGREEMENT

 

This Confidentiality, Non-Solicitation and Non-Competition Agreement (this
“Agreement”) is executed and agreed to as of June 27, 2013, by and between Mark
Romaine (“Employee”), an individual, and Global GP LLC, together with any
successor or assign (the “Company”).  Employee’s obligations under this
Agreement survive the termination of Employee’s employment regardless of the
reason for such termination.

 

WHEREAS, in consideration of Employee’s continued employment in which, the
Company contemporaneously with Employee’s entry into this Agreement will promote
Employee to the position of Chief Operating Officer, which position is
characterized by substantially greater responsibility and compensation; and

 

WHEREAS, as further consideration for executing and agreeing to this Agreement,
the Company has entered into that certain Executive Change of Control Agreement
and issued that certain Grant of Phantom Units in the Global Partners LP Long
Term Incentive Plan, which such consideration the Company would not have
provided but for Employee’s entry into this Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises and agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and Employee, each
intending to be legally bound, hereby agree as follows:

 

1.                                      Protection of Confidential Information;
Unauthorized Disclosure

 

(a)                                 For purposes of this Agreement,
“Confidential Information” means any and all confidential or proprietary
information and materials, as well as all trade secrets, belonging to the
Company or its Affiliates.  Confidential Information includes, regardless of
whether such information or materials are expressly identified or marked as
confidential or proprietary, and whether or not patentable: (1) technical
information and materials of the Company or its Affiliates; (2) non-public
business information and materials of the Company or its Affiliates; (3) any
information or material that gives the Company or its Affiliates an advantage
with respect to its competitors by virtue of not being known by those
competitors; (4) potential expansion and development plans; projections,
forecasts and budgets; growth strategies; marketing plans; pricing information;
customer and supplier information; and (5) other valuable, confidential
information and materials and/or trade secrets of the Company or its
Affiliates.  Notwithstanding the foregoing, Confidential Information shall not
include information that (i) is already properly in the public domain or enters
the public domain with the express consent of the Company or its Affiliates, or
(ii) is intentionally made available by the Company or its Affiliates to third
parties without any expectation of confidentiality.

 

(b)                                 Employee acknowledges and agrees that
Confidential Information has been and will be developed or acquired by the
Company or its Affiliates through the expenditure of substantial time, effort
and money and provides the Company and its Affiliates with an advantage over
competitors who do not know or use such Confidential Information.  Employee

 

--------------------------------------------------------------------------------


 

further acknowledges and agrees that the nature of the Confidential Information
which the Company has provided Employee and shall provide Employee during
Employee’s continued employment would make it difficult, if not impossible, for
Employee to perform in a similar capacity for a business competitive with the
Company during the Restricted Period without disclosing or utilizing
confidential information.

 

(c)                                  During and following Employee’s employment
by the Company, Employee shall hold in confidence and not directly or indirectly
disclose or use or copy any Confidential Information except to the extent
necessary to carry out Employee’s duties on behalf of the Company.  The
foregoing shall not prevent Employee from disclosing Confidential Information if
so required by legal process; however, Employee agrees to give the Company
notice of any and all attempts to compel disclosure of any Confidential
Information within one (1) business day after Employee is informed that such
disclosure is being, or will be, compelled.  Such written notice shall include a
description of the information to be disclosed, the court, government agency, or
other forum through which the disclosure is sought, and the date by which the
Confidential Information is to be disclosed, and shall contain a copy of the
subpoena, order or other process used to compel disclosure.

 

(d)                                 Upon the termination of Employee’s
employment by the Company, Employee promises to promptly return to the Company
all Confidential Information, and all documents and materials (including
electronically stored information) in Employee’s possession, custody or control
that constitutes or reflects Confidential Information.

 

2.                                      Non-Competition and Other Restrictive
Covenants.

 

(a)                                 During the remaining term that Employee is
employed by the Company and any of its Affiliates and continuing through the
date that is two (2) years after the date that Employee is no longer employed by
the Company or any of its Affiliates (the “Restricted Period”), Employee shall
be prohibited from directly or indirectly working (as an employee, consultant,
advisor, director or otherwise) for, engaging in or acquiring or investing in
any business engaged in (or actively considering engagement in) the following
businesses within the Restricted Area: (a) wholesale and/or retail marketing,
sale, distribution and transportation of refined petroleum products, crude oil,
renewable fuels (including ethanol and biofuels), natural gas liquids (including
ethane, butane, propane and condensates), natural gas, compressed natural gas
and liquefied natural gas; (b) the storage of refined petroleum products and/or
any of the other products identified in clause (a) of this paragraph in
connection with any of the activities described in said clause (a); (c) the sale
of convenience store items and sundries and related food service related to the
retail sale of gasoline; and (d) bunkering (such business activities referenced
in parts (a) through (d) are referred to as the “Restricted Business”).

 

(b)                                 During the Restricted Period, Employee also
shall not directly or indirectly solicit any employees, contractors, vendors,
suppliers or customers of the Company or its Affiliates to cease to be employed
by or otherwise do business with the Company or its Affiliates, or to reduce the
same, or to be employed or otherwise do business with any person or entity
engaged in the Restricted Business.

2

--------------------------------------------------------------------------------


 

(c)                                  As used herein, the “Restricted Area”
consists of: (i) the United States and Canada; and (ii) any other geographic
area where the Company conducts business during the period of Employee’s
employment with the Company or its Affiliates and for which Employee has had
material responsibilities during the course of Employee’s employment with the
Company or its Affiliate, or about which such business Employee has obtained
material Confidential Information during such employment.

 

(d)                                 If any court construes any of the provisions
of this Section 2, or any part thereof, to be unreasonable because of the
duration of such provision or the geographic scope thereof, such court shall
have the power to reduce the duration or restrict the geographic scope of such
provision and to enforce such provision as so reduced or restricted.

 

(e)                                  Employee expressly acknowledges and agrees
that the restrictions set forth in this Agreement are reasonable in all respects
and no greater than necessary to protect the Company’s legitimate business
interests, including the protection of its Confidential Information and
goodwill.  Employee further represents that enforcement of this Agreement is in
the public interest and that Employee would not suffer undue hardship as the
result of such enforcement, and that the Company’s need for the protections
afforded by this Agreement is greater than any hardship Employee might
experience by complying with its terms.

 

3.                                      Right to Injunction.  Employee
acknowledges that Employee’s violation or threatened or attempted violation of
the covenants contained in this Agreement will cause irreparable harm to the
Company and that money damages would not be sufficient remedy for any breach of
these sections.  Employee agrees that the Company shall be entitled as a matter
of right to specific performance of the covenants in this Agreement, including
entry of an ex parte temporary restraining order in state or federal court,
preliminary and permanent injunctive relief against activities in violation of
this Agreement, or both, or other appropriate judicial remedy, writ or order, in
any court of competent jurisdiction, restraining any violation or further
violation of such agreements by Employee or others acting on Employee’s behalf,
without any showing of irreparable harm and without any showing that the Company
does not have an adequate remedy at law.  Such remedies shall be in addition to
all other remedies available to the Company, both at law and equity.

 

4.                                      Long Term Incentive Plan Agreement and
Change in Control Agreements.  Employee acknowledges that Employee’s entry into
this Agreement is a condition of the Company’s Grant of Phantom Units under the
Global Partners LP Long-Term Incentive Plan and the Company’s entry into that
certain Executive Change of Control Agreement.  Employee acknowledges and agrees
that, in entering into this Agreement, Employee is receiving new consideration
to which Employee was not otherwise entitled but for Employee’s entry into this
Agreement.

 

5.                                      Miscellaneous.

 

(a)                                 Modification.  Subject to the provisions of
Section 2(d), both parties agree that neither has the authority to modify or
amend this Agreement unless the modification or amendment is in writing and
signed by both of them.

 

3

--------------------------------------------------------------------------------


 

(b)                                 Severability.  If any term, provision,
covenant or condition of this Agreement (or part thereof) is held by a court of
competent jurisdiction to be illegal, invalid, unenforceable or void, the
validity and enforceability of the remainder of this Agreement shall not in any
way be affected, impaired or invalidated.

 

(c)                                  Survival.  Employee’s obligations under
this Agreement shall survive the termination for whatever reason of Employee’s
employment.  .

 

(d)                                 Assignment.  Employee shall not assign,
pledge or encumber any interest in this Agreement or any part thereof without
the express written consent of the Company, this Agreement being personal to
Employee.  The Company may assign this Agreement to, and shall bind, a successor
to its business without the requirement of a consent by Employee.  If the
Company shall merge or consolidate with or into, or transfer substantially all
of its assets to, another corporation or other form of business organization,
then this Agreement shall bind the successor of the Company resulting from such
merger, consolidation or transfer.

 

(e)                                  Third Party Beneficiaries.  Each Affiliate
of the Company shall be a third party beneficiary of Employee’s obligations
under the provisions of this Agreement and shall have the right to enforce this
Agreement as if a party hereto.  As used herein, the term “Affiliate” means,
with respect to any Person, any other Person that directly or indirectly through
one or more intermediaries controls, is controlled by or is under common control
with, the Person in question.  As used herein, the term “control” means the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of a Person, whether through ownership of voting
securities, by contract or otherwise.  “Person” means any individual or a
corporation, limited liability company, partnership, joint venture, trust,
unincorporated organization, association, government agency or political
subdivision thereof or other entity.

 

6.                                      Employee’s Representations.

 

(a)                                 Employee represents and warrants to the
Company that (i) Employee does not have any agreement with any prior employer or
other third party that will prohibit Employee from working for the Company or
fulfilling the Employee’s duties and obligations to the Company, and
(ii) Employee has complied with all non-competition, non-solicitation, and
confidentiality duties imposed on Employee with respect to Employee’s former
employers and other third parties.

 

(b)                                 Employee is a sophisticated executive, has
had sufficient time to carefully consider the terms of this Agreement including
any future hardship that entering into this Agreement may cause, has had
sufficient opportunity to consult an attorney, and enters into this Agreement
knowingly and voluntarily with full understanding of this Agreement’s terms.

 

7.                                      Choice of Law; Dispute Resolution.  This
Agreement shall be governed by and construed in accordance with the substantive
laws of the Commonwealth of Massachusetts.  Any dispute arising out of, or
relating to this Agreement shall be subject to the exclusive jurisdiction of the
state or federal courts, as applicable, with jurisdiction over Waltham,
Massachusetts.

 

4

--------------------------------------------------------------------------------


 

Employee expressly acknowledges the reasonableness and appropriateness of such
forum(s) and venues and agrees not to contest such forum or venue selection.

 

8.                                      At-Will Employment.  Nothing in this
Agreement will alter the at-will nature of Employee’s employment, as either
Employee or the Company may terminate Employee’s employment at any time.

 

I HAVE READ THIS AGREEMENT CAREFULLY, AND I UNDERSTAND AND ACCEPT THE
OBLIGATIONS THAT IT IMPOSES UPON ME WITHOUT RESERVATION.  I SIGN THIS AGREEMENT
VOLUNTARILY AND FREELY.

 

COMPANY:

EMPLOYEE:

 

 

 

 

 

 

 

 

By:

/s/ Edward J. Faneuil

 

By:

/s/ Mark Romaine

 

 

 

 

 

Name:

Edward J. Faneuil

 

Date:

June 27, 2013

 

 

 

 

 

Title:

Executive Vice President

 

 

 

 

 

 

 

 

Date:

June 27, 2013

 

 

 

 

5

--------------------------------------------------------------------------------